DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 07 January 2022. Claims 32, 37, 39-49, 52, and 54-59 are pending and currently under examination in the instant application.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 32, 37, 39-49, 52, and 54-59 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
	Claim 32 references an “RNA equivalent” of SEQ ID NO.: 37 or 38. However the salient characteristics of such an equivalent are not readily manifest and the disclosure fails to provide a robust definition of this term. Accordingly the skilled artisan cannot ascertain the metes and bounds of the patent protection desired.
	Claims 32, 56, 57, and 59 reference percent identities. Although this recitation is not inherently vague and indefinite, the term could encompass comparisons of a few nucleotides or amino acids between the claimed sequences and reference sequences, as well as, full-length comparisons. It is suggested the claim language be amended to recite nucleotide or amino acid sequences that display the desired level of genetic relatedness as compared to the full-length reference sequence.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The previous rejection of claims 32, 38, 52-55 under 35 U.S.C. § 103 as being unpatentable over Brito et al. (U.S. Patent No. 9,295,646 B2, issued 29 March, 2016, filed 18 September, 2011, and claiming priority to Prov. Appl. No. 61/361,892, filed 06 July, 2010; hereinafter referred to as “Brito et al. (2016)”) in view of Nabel et al. (U.S. Patent No. 8,017,130 B2, issued 13 September, 2011, filed 05 November, 2009, and claiming priority to Prov. Appl. No. 60/491,933, filed 01 August, 2003; hereinafter referred to as “Nabel et al. (2011)”) and Sullivan et al. (U.S. Patent No. 8,101,739 B2, issued 24 January, 2012, filed 02 March, 2009, and claiming priority to Prov. Appl. No. 60,613,883, filed 27 September, 2004; hereinafter referred to as “Sullivan et al. (2012)”), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claims 49 and 56-59 under 35 U.S.C. § 103 as being unpatentable over Brito et al. (2016) in view of Sullivan et al. (2012) and Nabel et al. (2011), as applied supra to claims 32, 38, and 52-55, and further in view of Von Der Mulbe et al. (U.S. Pub. No. 2005/0032730 A1, published 10 February, 2005, et al. (2005)”), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claim 37 is rejected under 35 U.S.C. § 103 as being unpatentable over Brito et al. (2016) in view of Sullivan et al. (2012) and Nabel et al. (2011), as applied supra to claims 32, 38, and 52-55, and further in view of Mehedi et al. (2011), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claims 39-48 under 35 U.S.C. § 103 as being unpatentable over Brito et al. (2016) in view of Sullivan et al. (2012) and Nabel et al. (2011), as applied supra to claims 32, 38, and 52-55, and further in view of Thess (WO 2013/143699 A1, published 03 October, 2013, filed 27 March, 2013, and claims priority to PCT/EP12/001336, filed 27 March, 2012; hereinafter referred to as “Thess (2013)”), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claims 32, 38, 52-55 under 35 U.S.C. § 103 as being unpatentable over Gao (U.S. Pub. No. 2003/0049310 A1, published 13 March, 2003, filed 20 August, 2002, and claiming priority to Prov. Appl. No. 60/109,950, filed 25 November, 1998; hereinafter to referred to as “Gao (2003)”) in view of Nabel et al. (2011) and Sullivan et al. (2012), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claims 49 and 56-59 under 35 U.S.C. § 103 as being unpatentable over Gao (2013) in view of Sullivan et al. (2012) and Nabel et al. (2011), as applied supra to claims 32, 38, and 52-55, and further in view of Von Der Mulbe et al. (2005), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claim 37 under 35 U.S.C. § 103 as being unpatentable over Gao (2013) in view of Sullivan et al. (2012) and Nabel et al. (2011), as applied supra to claims 32, 38, and 52-55, and further in view of Mehedi et al. (2011), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claims 39-48 under 35 U.S.C. § 103 as being unpatentable over Gao (2013) in view of Sullivan et al. (2012) and Nabel et al. (2011), as applied supra to claims 32, 38, and 52-55, and further in view of Thess (2013), is hereby withdrawn in response to Applicant’s amendment.

	Claims 32, 40, 42-44, 46, 49, 52, and 54-59 are rejected under 35 U.S.C. § 103 as being unpatentable over Von Der Mülbe et al. (U.S. Patent No. 10,568,972 B2, issued 25 February 2020, and claiming priority to U.S. Patent No. 10,188,748, issued 29 January 2019, and filed 05 December 2003; hereinafter referred to as Von Der Mülbe et al. (2020)), in view of Brito et al. (U.S. Patent No. 9,295,646 B2, issued 29 March, 2016, filed 18 September, 2011, and claiming priority to Prov. Appl. No. 61/361,892, filed 06 July, 2010; hereinafter referred to as “Brito et al. (2016)”), Gao (U.S. Pub. No. 2003/0049310 A1, published 13 March, 2003, filed 20 August, 2002, and claiming priority to Prov. Appl. No. 60/109,950, filed 25 November, 1998; hereinafter to referred to as “Gao (2003)”), and Haynes et al. (U.S. Patent No. 6,200,959 B1, issued 13 March 2001, and claiming priority to U.S. Application No. 08/760,615, filed 04 December, 1996; hereinafter referred to as Haynes et al. (2001)). 
	Amended claim 32 is directed toward a method of inducing an immune response in a subject comprising administering a mRNA comprising a 5’CAP, a poly(A) sequence, and a coding region 
	Von Der Mülbe et al. (2020) discloses methods for stimulating an immune response to an Ebolavirus (EBOV) antigen in a subject comprising administering a pharmaceutical composition comprising a modified mRNA encoding an EBOV glycoprotein (GP) to said subject, wherein said mRNA comprises an increased G/C content as compared to the corresponding wildtype mRNA. The inventors stated that “the G/C content of the region of the modified mRNA coding for the peptide or polypeptide is increased relative to that of the G/C content of the coding region of the wild type mRNA” (col. 4, lines 9-13) and “This modification is based on the fact that, for efficient translation of mRNA, the sequence of the region of the mRNA to be translated is essential…In particular sequences with an increased G (guanosine)/C (cytosine) content are more stable that sequences with an increased A (adenosine)/U (uracil) content.” (col. 4, lines 16-23) (emphasis added by the Examiner). Further guidance is provided in cols. 5 and 6 wherein the inventors note that “Preferably the G/C content of the region of the modified mRNA coding for the peptide or polypeptide is increased by at least 7%, more preferably by at least 15%, and particularly preferably by at least 20% compared to the G/C content of the coded region of 
	Brito et al. (2016) discloses compositions comprising RNA molecules encoding an immunogen that are complexed with cationic lipids. When these compositions are administered to a mammal they elicit antibody titers to the immunogen that are much greater than the uncomplexed RNA molecule. Various cationic lipids are disclosed such as DOTAP, DDA, DMTAP, DPTAP, DSTAP, DOTMA, DODAC, DOEPC, and DODAP (see cols. 22-24, 33, and 34). The inventors noted that RNA vaccines have several advantages over DNA vaccines such as their inability to integrate into the host genome, their rapid degradation thereby avoiding long-term immunogen expression, and they only need to be delivered to the cytoplasm to be active. However, their negative charge makes them highly susceptible to degradation by cellular nucleases. Utilizing a cationic lipid enables the lipids to interact with the negatively charged RNA molecule and anchor into an emulsion particle rendering it more stable (see cols. 3-11). It was further noted that the RNA molecule can be modified in a number of ways including codon-optimization, the inclusion of various sequences to increase expression and the half-life, and the utilization of modified nucleotides (see cols. 38-40). Suitable immunogens that can be encoded by the RNA molecule include Ebola virus immunogens (see col. 48). Various 
	Gao (2003) discloses compositions comprising DNA molecules encoding an immunogen that are complexed with cationic lipids (p. 32). When these compositions are administered to a mammal they elicit antibody titers to the immunogen that are much greater than the uncomplexed RNA molecule and provide less toxic responses to the lipid component. Various cationic lipids are disclosed (see Fig. 5; pp. 2-18 and 20-30). However, this teaching clearly states that mRNAs may also be employed (see ¶s [0155], [0163], and [0164], as well as, claims 41, 50, and 52). This teaching does not disclose mRNAs encoding a full-length EBOV or MARV GP.
	Haynes et al. (2001) provides the complete nucleotide and amino acid sequence of the EBOV Zaire GP (see SEQ ID NO.: 1, cols 17-22). This sequence displays 100% amino acid identity with with SEQ ID NO.: 1. 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare mRNAs encoding the EBOV Zaire GP, as provided by Haynes et al. (2001), and to enrich the G/C content of these mRNA sequences, as disclosed by Von Der Mülbe et al. (2020), 
to provide more stable mRNAs encoding these viral GPs. One of ordinary skill in the art would have been further motivated to combine or complex these mRNAs with cationic lipids as disclosed by Brito et al. (2016) and Gao (2003), since this would preserve the mRNA thereby leading to more favorable immune responses against the EBOV GP. Using the prototypic sequences from Haynes et al. (2001), one of ordinary skill in the art would have been motivated .

	Claim 37 is rejected under 35 U.S.C. § 103 as being unpatentable over Von Der Mülbe et al. (2020)), in view of Brito et al. (2016), Gao (2003), and Haynes et al. (2001), as applied supra to claim 32, and further in view of Mehedi et al. (2011). The claim further stipulates that the natural EBOV GP editing site in the envelope gene be modified from seven adenosine residues to eight. Mehedi and colleagues provided a detailed analysis of GP processing in EBOV. It was noted that normally the GP gene contains seven adenosine residues and produces a non-structural soluble GP (sGP). However, additional forms of the glycoprotein are produced by site-specific transcriptional editing. In particular an additional adenosine is added to the transcript resulting in a +1 frame-shift that produces the full-length GP (GP1,2). Addition of a second adenosine results in a +2 frame-shift and produces a small soluble GP (ssGP) (see Fig. 1). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mRNA to incorporate eight adenosine residues in the GP editing site, as taught by Mehedi et al. (2011), to facilitate the production of full-length GP.

	Claims 39, 41, 45, 47, and 48 are rejected under 35 U.S.C. § 103 as being unpatentable over Von Der Mülbe et al. (2020)), in view of Brito et al. (2016), Gao (2003), and Haynes et al. (2001), as applied supra to claims 32, 40, 42-44, 46, 49, 52, and 54-59, and further in view of in view of Thess (WO 2013/143699 A1, published 03 October, 2013, filed 27 March, 2013, and claims priority to PCT/EP12/001336, filed 27 March, 2012; hereinafter referred to as “Thess (2013)”). Various modifications to the mRNA  the mRNA additionally comprises: a) a 5'-CAP structure, b) a poly(A) sequence, c) and optionally a poly (C) sequence (claim 39); the mRNA additionally comprises at least one histone stem-loop (claim 41); the m RNA comprises a 3'-UTR element derived from a nucleic acid sequence according to SEQ ID NO. 33 or SEQ ID NO. 34 (claim 45); the mRNA sequence comprises, in 5'- to 3'-direction:a) a 5'-CAP structure; b) a coding region encoding the full-length EBOV or MARV GP; c) a 3'-UTR element comprising or consisting of a nucleic acid sequence which is derived from an alpha globin gene; d) optionally, a poly(A) sequence, preferably comprising 64 adenosines; e) optionally, a poly(C) sequence; and f) optionally, a histone-stem-loop (claim 46); the mRNA additionally comprises a 5'-UTR element which comprises a nucleic acid sequence which is derived from the 5'-UTR of a TOP gene lacking the 5'TOP motif (claim 47); and a 5'-UTR element comprising a nucleic acid sequence which is derived from a 5'-UTR of a TOP gene encoding a ribosomal Large protein (RPL), comprising-the nucleic acid sequence according to SEQ ID NO. 32 (claim 48).
	Thess (2013) discloses various modifications that make mRNA vaccines more stable (see pp. 22-25, 60, 61, 83, 84, and 87). Various modifications were disclosed including the utilization of a 5'-CAP structure, a poly (A) sequence, a poly (C) sequence. It was noted that the poly (A) sequence can comprise about 25 to about 400 adenosine nucleotides. Additional modifications include the utilization of a histone stem-loop and at least one 3'-UTR element. The 3'-UTR element may be derived from a 3'-UTR of a gene selected from the group consisting of an albumin gene, an a-globin gene, a P-globin gene, a tyrosine hydroxylase gene, a lipoxygenase gene, and a collagen alpha gene. Preferred embodiments include SEQ ID NOS.: 33 and 34. The utilization of a 5'-UTR element which comprises a nucleic acid sequence derived from the 5'-UTR of a TOP 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mRNAs encoding full-length EBOV GPs to incorporate the various modifications provided by Thess (2013), to produce more stable mRNAs with greater half-lives thereby leading to greater expression of the GP. Both the motivation and a reasonable expectation of success were present in the prior art.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 32, 37, 39-49, 52, 54, and 56-59 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	Amended claim 32 is directed toward a method of inducing an immune response in a subject comprising administering a mRNA comprising a 5’CAP, a poly(A) sequence, and a coding region encoding a full-length Ebolavirus glycoprotein (GP) wherein the coding region contains a nucleotide sequence corresponding to one of the following: 1) the RNA of SEQ ID NO.: 37, or a sequence at least 90% identical to SEQ ID NO.: 37, wherein said RNA encodes a polypeptide that is at least 90% identical to SEQ ID NO.: 1; or 2) 
	The nucleic acid sequences of SEQ ID NOS.: 37 or 38 reference nucleic acids encoding EBOV GPs from the Zaire (SEQ ID NO.: 37) and Sierra Leone isolates (SEQ ID NO.: 38). Both of these sequences are 2,413 nucleotides in length and encode EBOV GPs 676 amino acids in length. The claim breadth is inordinate and encompasses a large genus of poorly defined nucleic acid molecules and attendant glycoproteins encompassing upwards of ~1 x 10457 variant nucleic acid molecules or ~1 x 10176 variant GP sequences.1 The disclosure fails to disclose the contemplation and preparation of a representative number of nucleic acid (and amino acid) variants. There was no discussion about which nucleotides (and amino acids) should be targeted for modification. There was no discussion about which variant nucleotides (and amino acids) should be substituted, inserted, or deleted. Moreover, it has been well-documented that single or multiple nucleotide/amino acid substitutions can have unpredictable effects on GP function (Brindley et al., 2007; Martinez et al., 2013). 
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was not in possession of the claimed invention. Applicant traverses and asserts the claims are now directed toward EBOV GPs that are at least 90% identical to the claimed sequences. This supra.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                  20 March 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.